
	
		I
		111th CONGRESS
		1st Session
		H. R. 3011
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2009
			Mr. Lewis of Georgia
			 (for himself, Mr. Heller,
			 Mr. Connolly of Virginia,
			 Mr. Thompson of Pennsylvania,
			 Mr. Bishop of New York,
			 Mr. Rush, Ms. DeGette, Mrs.
			 Bono Mack, Mr. Herger,
			 Mr. Grijalva,
			 Mr. Gene Green of Texas,
			 Ms. Baldwin,
			 Mrs. Capps,
			 Mr. Towns,
			 Mr. Paul, Mr. Carney, Mr.
			 Bartlett, Mr. Broun of
			 Georgia, Mr. Lance,
			 Mr. Massa,
			 Mrs. Halvorson,
			 Ms. Titus, and
			 Mr. Lamborn) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  excise tax on telephone and other communications services.
	
	
		1.Short titleThis Act may be cited as the
			 Telephone Excise Tax Repeal Act of
			 2009.
		2.Repeal of excise tax
			 on telephone and other communications services
			(a)In
			 generalChapter 33 of the Internal Revenue Code of 1986 (relating
			 to facilities and services) is amended by striking subchapter B.
			(b)Conforming
			 amendments
				(1)Section 4293 of
			 such Code is amended by striking chapter 32 (other than the taxes
			 imposed by sections 4064 and 4121) and subchapter B of chapter 33, and
			 inserting and chapter 32 (other than the taxes imposed by sections 4064
			 and 4121),.
				(2)(A)Paragraph (1) of section
			 6302(e) of such Code is amended by striking section 4251
			 or.
					(B)Paragraph (2) of section 6302(e) of
			 such Code is amended—
						(i)by striking imposed
			 by— and all that follows through with respect to and
			 inserting imposed by section 4261 or 4271 with respect to,
			 and
						(ii)by striking bills rendered
			 or.
						(C)The subsection heading for section
			 6302(e) of such Code is amended by striking communications services
			 and.
					(3)Section 6415 of
			 such Code is amended by striking 4251, 4261, or 4271 each place
			 it appears and inserting 4261 or 4271.
				(4)Paragraph (2) of
			 section 7871(a) of such Code is amended by inserting or at the
			 end of subparagraph (B), by striking subparagraph (C), and by redesignating
			 subparagraph (D) as subparagraph (C).
				(5)The table of
			 subchapters for chapter 33 of such Code is amended by striking the item
			 relating to subchapter B.
				(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid pursuant to bills first rendered more than 90 days after the date of the
			 enactment of this Act.
			
